Title: To Alexander Hamilton from William Littlefield, 5 October 1799
From: Littlefield, William
To: Hamilton, Alexander


          
            Sir,
            Fort Wolcott 5th. Octr. 1799.
          
          Your two Letters of the 2d. and 27th. Ultimo came safe to hand—To occupy the time of Major General Hamilton by detailing the facts relative to a transaction too trifling in its self to command one thought; is the only apology for my long silence
          I expect to be at West Chester in about Ten days when with permission I will Chearfully make you acquainted with the whole transaction
          With the Highest respect I have the Honor to be Sir Your most Obedt. Servt.
          
            Wm: Littlefield
            Cap. 1st. Regt. A.&.E.
          
          Major Genl. Hamilton
        